internal_revenue_service number release date index number ---------------------------------------- ------------------- ----------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-147329-08 date date legend x state d1 d2 d3 y1 y2 y3 y4 y5 dollar_figurea dollar_figureb ---------------------------------------------- ----------------------- ---------- ----------------------- ---------------------- ---------------------- ------- ------- ------- ------- ------- ------------- --------- plr-147329-08 dear -------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted x was incorporated under the laws of state on d1 and elected to be treated as an s_corporation beginning on d2 x’s original business consisted of welding repairs in y1 x sold most of its tangible_personal_property and in connection with the sale x entered into an agreement to lease to the buyer the real_property used in x’s original business in y5 x became aware that during y2 y3 and y4 it had received income that was potentially passive_investment_income in excess of percent of its gross_receipts at the close of each of the y2 y3 and y4 tax years x had dollar_figurea of subchapter_c_earnings_and_profits in y5 x distributed dollar_figurea to its shareholders and x and its shareholders executed an election under sec_1_1368-1 of the income regulations to distribute subchapter_c accumulated_earnings_and_profits first x represents that it and its shareholders have consistently treated x as an s_corporation since d2 x represents that the circumstances resulting in the termination of x’s s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning x and its shareholders consent to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary law sec_1361 defines an s_corporation with respect to any taxable_year as a small_business_corporation for which an s election under sec_1362 is in effect for such year sec_1362 provides that an election under sec_1362 terminates whenever a corporation i has accumulated_earnings_and_profits at the close of each of plr-147329-08 three consecutive tax years and ii has gross_receipts for each of such tax_year more than percent of which are passive_investment_income except as otherwise provided in subparagraph c sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the procedure and administration regulations provides that rents means amounts received for the use or for the right to use property of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in the active trade_or_business of renting property only if the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in a rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred excluding depreciation sec_1362 of the internal_revenue_code provides in relevant part that if an election under sec_1362 by any corporation was terminated under paragraph sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then not withstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1375 imposes a tax on the income of an s_corporation that has accumulated_earnings_and_profits at the close of a taxable_year and that has gross_receipts more than of which are passive_investment_income within the meaning of sec_1362 sec_1375 provides that the amount of the excess_net_passive_income for any taxable_year shall not exceed the amount of the corporation's taxable_income for such taxable_year as determined under sec_63 a -- i without regard to the deductions plr-147329-08 allowed by part viii of subchapter_b other than the deduction allowed by sec_248 relating to organizational_expenditures and ii without regard to the deduction under sec_172 conclusion based solely on the representations made and the information submitted we conclude that x’s s election terminated on d3 because x had subchapter_c_earnings_and_profits at the close of each of three consecutive tax years beginning in y2 and had gross_receipts for each of those years of which more than percent was passive_investment_income we further conclude that the termination of x’s s election was an inadvertent termination within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation on and after d3 unless x’s s election is otherwise terminated under sec_1362 provided that within days of this letter x sends a payment of dollar_figureb with a copy of this letter to the following address internal_revenue_service cincinnati service_center west rivercenter blvd covington ky stop terri lackey manual deposit if this condition is not met then this ruling is null and void furthermore if this condition is not met x must send notification that its s election has terminated to the service_center with which x’s s election was filed except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of this transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether x’s s_corporation was valid under sec_1362 plr-147329-08 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely bradford r poston senior counsel branch office of associate chief_counsel passthroughs special industries enclosures a copy of this letter a copy for sec_6110 purposes
